Citation Nr: 9931926	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-18 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a heart disorder 
claimed as secondary to medication taken for service-
connected arthritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to June 
1952 and September 1952 to September 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the RO.  

The Board notes that the issue as framed in the April 1998 
rating decision was whether new and material evidence had 
been presented to reopen the claim of service connection for 
a heart disability secondary to medications taken for 
service-connected arthritis.  

In a December 1998 memorandum, the veteran's representative 
informed the RO that the veteran's February 1998 claim was 
the first that the veteran had made regarding service 
connection for heart disorder and that consequently the issue 
listed in the April 1998 rating decision was incorrect.  The 
RO's subsequent rating action in March 1999 correctly listed 
the issue as service connection for a heart disorder as 
secondary to medications taken for service connected 
disabilities.  

Although the veteran's August 1999 brief on appeal to the 
Board framed the issue as whether new and material evidence 
had been received to reopen a claim for service connection of 
a heart condition, the Board notes for clarification that the 
issue currently before the Board is the RO's denial of the 
veteran's initial claim for service connection for heart 
disability as secondary to medications taken for the 
veteran's service-connected arthritis.  






FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran has current heart disability due to medications taken 
for any service-connected disability or other disease or 
injury incurred in or aggravated by service.  



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for a heart disorder.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making it.  
King v. Brown, 5 Vet. App. 19 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran asserts, in a February 1998 claim, that his heart 
disease resulted from medicine taken for arthritis.  The 
record establishes that the veteran's arthritis has been 
service connected since October 1965.  In the February 1998 
claim, the veteran referred to VA medical records at the Dorn 
VA Medical Clinic in support of his contention that the 
arthritis medicine caused his heart disability.  

The VA medical records included a May 1997 cardiology 
progress note which reported that the veteran had 
hypertension, coronary artery disease and sick sinus syndrome 
but no chest pain or shortness of breath.  

A January 1999 VA heart examination reported that the 
electrocardiogram showed a 100 percent paced rhythm with what 
appeared to be underlying atrial fibrillation.  The 
examination also reported that the veteran's first and second 
heart sounds were normal and without murmurs, rubs or gallops 
and that the carotid upstrokes were brisk.  The report noted 
the veteran's history of high blood pressure, hypertension, 
chronic atrial fibrillation, and "sick sinus syndrome 
leading to [a] pacemaker implant."  The accompanying x-ray 
examination found that "a pacemaker lead appear[ed] to be 
broken in two places, one very near the pacemaker itself and 
one near the proximal subclavian vein."  

A February 1999 report of a VA heart examination stated that, 
after reviewing the veteran's claim folder and examining the 
veteran, "there [was] no medical evidence that any arthritic 
medication [would] cause sick sinus syndrome.  The patient's 
sick sinus syndrome [was] likely due to aging of the 
conduction system of [the] heart and [was] completely 
unrelated to his history of arthritis as well as his history 
of treatment with multiple arthritic medications."  The 
report noted an impression of sick sinus syndrome, arthritis 
and hypertension, and that there was no apparent relationship 
between the veteran's "arthritic medications and his 
diagnosis of sick sinus syndrome resulting in placement of a 
permanent pacemaker in February, 1982."  

For the purposes of determining whether the claim is well 
grounded, the record clearly establishes that the veteran has 
a current heart disability (sick sinus syndrome).  Similarly, 
for the purposes of determining well groundedness, the record 
supports that the veteran had an in-service injury or 
disease, as his arthritis has been service-connected since 
October 1965.  The Board notes, however, that the record 
contains no medical evidence establishing a nexus between the 
heart disability and an in-service injury or disease.  

Although the veteran argues that his current heart disability 
is the result of the medication taken for his service-
connected arthritis, the record contains no medical evidence 
connecting the veteran's current heart disability to 
medication taken for an in-service injury or disease.  
Indeed, the medical evidence of record unequivocally denied 
that the veteran's heart disability was the result of 
medication taken for his service-connected arthritis.  As 
noted hereinabove, where a determinative issue involves a 
question of medical diagnosis or causation, competent 
evidence is required to render the claim plausible.  See 
Grottveit v. Brown, 5 Vet. App. at 93.  As a lay person, the 
veteran is not competent to make such a determination.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  

Because the veteran has not submitted competent medical 
evidence of a nexus between his current heart disability and 
treatment for his service-connected arthritis or other 
disease or injury incurred in or aggravated by service, the 
Board finds the claim of service connection for heart 
disability to be not well-grounded.  See Caluza v. Brown, 7. 
Vet. App. at 506.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that his heart disability is 
related to treatment for his service-connected arthritis or 
other disease or injury which was incurred in or aggravated 
by service.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claim as set 
forth hereinabove well grounded.  



ORDER

Secondary service connection for a heart disorder is denied, 
as a well-grounded claim has not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

